Name: 2013/325/EU: Council Decision of 21Ã June 2013 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Suomen Pankki
 Type: Decision_ENTSCHEID
 Subject Matter: monetary economics;  accounting;  Europe
 Date Published: 2013-06-27

 27.6.2013 EN Official Journal of the European Union L 175/55 COUNCIL DECISION of 21 June 2013 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Suomen Pankki (2013/325/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2013/12 of the European Central Bank of 26 April 2013 to the Council of the European Union on the external auditors of Suomen Pankki (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the ECB's Governing Council and approved by the Council of the European Union. (2) The mandate of Suomen Pankki's external auditors ended following the audit for the financial year 2012. It is therefore necessary to appoint external auditors from the financial year 2013. (3) Suomen Pankki has selected PricewaterhouseCoopers Oy as its external auditors for the financial years 2013 to 2019. (4) The Governing Council of the ECB recommended that PricewaterhouseCoopers Oy be appointed as the external auditors of Suomen Pankki for the financial years 2013 to 2019. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and amend Council Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(11) of Decision 1999/70/EC is replaced by the following: "11. PricewaterhouseCoopers Oy is hereby approved as the external auditors of Suomen Pankki for the financial years 2013 to 2019.". Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the ECB. Done at Luxembourg, 21 June 2013. For the Council The President M. NOONAN (1) OJ C 126, 3.5.2013, p. 1. (2) OJ L 22, 29.1.1999, p. 69.